Name: Council Regulation (EC) No 2435/98 of 9 November 1998 amending Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round Multilateral Trade Negotiations
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  economic geography;  trade policy
 Date Published: nan

 Avis juridique important|31998R2435Council Regulation (EC) No 2435/98 of 9 November 1998 amending Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round Multilateral Trade Negotiations Official Journal L 303 , 13/11/1998 P. 0001 - 0008COUNCIL REGULATION (EC) No 2435/98 of 9 November 1998 amending Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round Multilateral Trade Negotiations THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas Council Regulation (EC) No 3066/95 of 22 December 1995 (1) established certain concessions in the form of Community tariff quotas for certain agricultural products;Whereas it has been noted that the classification of certain poultrymeat products poses problems arising from the fact that the definition of goose and duck breasts as provided for in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), does not correspond exactly to technical and commercial practices well established in trade with the CEEC; whereas, in order to maintain traditional trade, it is necessary to add to the groups of products concerned goose and duck breasts the ribs of which have been partially or completely removed, at the same preferential duty rate as for breasts with all ribs; whereas this amendment should be applicable as from 1 January 1998, the date from which the abovementioned problems have been noted,HAS ADOPTED THIS REGULATION:Article 1 In Annexes I to VI of Regulation (EC) No 3066/95, the concessions provided for under order numbers 09.4702, 09.5304, 09.5301, 09.4801, 09.4601, 09.4650 and 09.4659 shall be replaced by the corresponding concessions referred to in the Annex to this Regulation.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 328, 30. 12. 1995, p. 31. Regulation as last amended by Regulation (EC) No 1595/97 (OJ L 216, 8. 8. 1997, p. 1).(2) OJ L 256, 7. 9. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1048/98 (OJ L 151, 21. 5. 1998, p. 1).ANNEX >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>